 38DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT discourage membership in or activities on behalf of RetailClerks Union Local 503, Retail Clerks International Association, AFL-CIO,or any other labor organization of our employees, by discharging, or otherwisediscriminating in regard to the hire and tenure of any employee's employmentor any other term or condition of employment.WE WILL NOT question, in an unlawful manner, our employees concerningtheir union affiliation and activities or threaten them with loss of benefits if theyengage in protected union or concerted activities.WE WILL NOT in any other manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor organiza-tions, to join or assist the above-named labor organization, or any other labororganization, to bargain collectively through representatives of their own choos-ing, and engage in other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection or to refrain from any or all of suchactivities.WE WILL offer Inez Foraker immediate and full reinstatement to her formeror substantially equivalent position without prejudice to her seniority or otheremployment rights and privileges, and make her whole for any loss of pay shemay have suffered by reason of the discrimination against her.All our employees are free to become or remain, or to refrain from becomingor remaining,members of the above labor organization, or any other labororganization.J.J.NEWBERRY COMPANY,Employer.Dated-------------------By--------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 1200Rialto Building, 906 Grand Avenue, Kansas City, Missouri, Telephone No Balti-more 1-7000, Extension 2732, if they have any questions concerning this notice orcompliance with its provisions.Ottenheimer and Company,Inc.andAmalgamated ClothingWorkers of America,AFL-CIO.Case No. 9-CA-2585.August2011963DECISION AND ORDEROn March 1, 1963, Trial Examiner James V. Constantine issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondent and the Charging Union filedexceptions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersRodgers and Leedom].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report, exceptions, and144 NLRB No. 8. OTTENHEIMER AND COMPANY, INC.39briefs,' and hereby adopts the findings, conclusions,2 and recommenda-tions of the Trial Examiner.-ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer.1The 'Charging Union's exceptions are directed to the finding of the Trial Examiner thatRespondent did not violate Section 8(a)(1) by failing to disavow a coercive speech madeby R. A.Belt,Dawson Springs superintendent of schools and a director of Dawson SpringsFactories,Inc (DSF),which owns the building leased to Respondent for its operations.Belt's speech was made at a meeting called by DSF, which was held in the local highschool and attendedby 'many Ottenheimer employees, including three floorladies whomthe Trial Examiner found to be supervisorsNeither of Respondent's two top officials,President Frumkin and Plant Superintendent Hyde, attended the meeting.In his speech,Belt observed that Frumkin and Hyde had met with him in his office that day and thatFrumkin hadtold him the plant would move away rather than operate with a union inthe shop.The Trial Examiner found that Respondent did not initiate or suggest thatDSF hold this meeting, and hence was under no duty to disavow the activities and state-ments which occurred.The Charging Union contends that by failing to disavow whatDSF did at the meeting,Respondent,in effect, authorized DSF to act in its behalf.Weagree with the Trial Examiner that DSF did not become the agent of Respondent merelybecause Respondent remained silent after it learned that DSF had repeated its own threatthat unionization of the plant would cause it to move. Even if we were to assume thatRespondent's failure to disavow the action of DSF constituted an affirmance thereof, thereis still lacking an essential element for the creation of an agency relationship in that thereis no proof that DSF purported to act as the agent of the Respondent.Restatement ofAgency, 2d,sec. 85(2).2In determining whether or not the Union was freely designated by a majority of theemployees as their representative in the appropriate unit, Member Rodgers would notcount the three authorization cards obtained where the signer had been told that the Unionwould waive its payment of regular initiation fees, or that a majority of the employeeshad already signed authorization cards, or that a discharged employee would thereby gether job backSeeGorbea,Perez&Morell S. enC., 142 NLRB 475, Member Rodgers'dissenting opinion ;N.L R B. v. H. Roh,tstein. & Co., Inc.,266 F 2d 40'7 (C A. 1). How-ever, even discounting these cards,Member Rodgers would find that the Union neverthe-less had a clear majority in an appropriate unitThe other members of the panel agree with the Trial Examiner that the Union's offerduring the organizing campaign to a few employees to waive initiation fees does not impairthe Union's majority showingThey note, in any event,that of the employees who testifiedthat such an offer was made to them, only one,Jo Ann Jones,actually signed an authoriza-tion cardThey also disagree with Member Rodgers' opinion that the other two cardsshould not be counted.As for the representation made to an employee that she shouldsign because a majority of the employees had already designated the Union, they find itunnecessary to decide its effect on the validity of the card, since there is no evidence thatthe representation was in factfalse; and as for the representation that selecting theUnion would help a discharged employee in getting her job back, it is a legitimate argu-ment during a solicitation campaign to point out the Union's role in job protection.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge and an amended charge filed on May 11 and 22, 1962, respectively,by Amalgamated Clothing Workers of America, AFL-CIO, the General Counselof the National Labor Relations Board, by the Regional Director for the NinthRegion(Cincinnati,Ohio),issued his complaint dated October 25,1962, againstOttenheimer and Company,Inc.Said complaint, as amended at the hearing, allegesin substancethatthe Respondent has engaged in and is engaging in unfair laborpractices as defined in Section 8(a)(1) and(5), and affecting commerce as definedin Section 2(6), of the National Labor RelationsAct.TheRespondent has answeredadmitting some facts alleged in the complaint but putting in issue the commissionof any unfair labor practices. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to due notice a hearing was held before Trial Examiner James V.Constantine at Madisonville, Kentucky, on January 8, 9, and 10, 1963.All partieswere represented at and participated in the hearing, and had full opportunity to intro-duce evidence, examine and cross-examine witnesses, submit briefs, and offer oralargument.All parties argued orally and filed briefs.Prior to the receipt of any evidence, the Respondent moved to dismiss the com-plaint on the ground that, because of an asserted settlement which it entered intowith the Regional Director, it was being placed in double jeopardy.This motionwas denied.When the General Counsel rested, Respondent moved to dismiss thecomplaint.This motion was denied. The Respondent also moved to strike the nameof Gordon Bratcher from paragraph 5(d) of the complaint, but I reserved decisionthereon.This motion is hereinafter disposed of.Upon the entire record in this case, including the stipulations of the parties, andfrom my observation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTOttenheimer and Company, Inc., an Illinois corporation, is engaged at DawsonSprings, Kentucky, in the manufacture of clothing.During the 12 months precedingthe issuance of the complaint, the Respondent received goods and merchandise valuedin excess of $50,000 directly from, and shipped products valued in excess of $50,000directly to, points outside the State of Kentucky. I find that Ottenheimer is engagedin commerce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDAmalgamated Clothing Workersof America, AFL-CIO,herein called the Union,is a labor organization as comprehended by Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe facts hereinafter recited are based on the credible evidence and reasonableinferences drawn therefrom. In making credibility findings, I have credited somewitnesses in part only, whether they testified for the General Counsel, the ChargingParty, or the Respondent; but I have not narrated the evidence from which suchfindings have emanated.All evidence has been considered; that evidence consonantwith findings made herein has been credited, and that not consistent with such find-ings has been rejected or not credited.A. Chronology of eventsThe Respondent's original plant in Dawson Springs burned down in 1952. There-after it rented a factory building from Dawson Springs Factories, Inc., a corporationorganized by local businessmen solely to erect and provide a building for the Re-spondent.The latter owns $1,000 of stock in such corporation.The lease,' datedSeptember 30, 1953, commences on October 1, 1953, and expires on September 30,1958, but the Respondent is granted therein an option to renew it for three successiveperiods of 5 years each. It was last renewed until September 30, 1963, pursuantto such option.Starting November 1961, the Company changed its wage rates from a dayworkto a piecework basis.The new system had been completed by April,2 but therewas extensive dissatisfaction with it among the employees.About April, the Union initiated an organizing drive among the Respondent'semployees. In late April, Victor Frumkin (Ottenheimer's president, whom I find tobe a supervisor under Section 2(11) of the Act), whose office is in Chicago, Illinois,had visited the Dawson Springs plant to ascertain, among other things, how the newstandards were being received by employees, and returned to Chicago.Nevertheless,Frumkin revisited the plant on May 2, after receiving a telephone call on May 1from Plant Manager Hyde that the Union was active at the plant. Employees thenwere assembled in the back of the factory on company time about 9:40 a.m. onMay 2. The power was turned off while they were so assembled. Employees werepaid for the time spent there.All the employees, the three floorladies, and Logan'Pursuant to leave reserved, the Union timely offered in evidence a copy of this leaseafter the hearing closed.Said copy is hereby admitted as Charging Party's Exhibit No. 4.2 All dates mentioned refer to 1962 unless otherwise noted. OTTENHEIMERAND COMPANY, INC.41Hyde(Ottenheimer's plant manager,whom I find to be a supervisor as defined bySection 2(11) of the Act),attended.Frumkin, who conducted the meeting,statedin substance that: 3(1)He hated to come back to the plant but he heard rumors that the girls weretrying to get a union and he wanted to clear up the "foul air." He added that "wehad to keep the Union out of the plant"because, if"we got a union in,"the Re-spondent could move the plant somewhere else. Frumkin added that Ottenheimerhad never been union and it was not going to be, and it was up to the girls whetherthey wanted Ottenheimer's plant to remain in Dawson Springs.(2)Dawson Springs needed "that factory."(3)Ottenheimer's lease of the plant premises would expire in a short time and itcould move south because the South was begging for industry.It was up to the girlswhether the Company renewed the lease or not; that he, Frumkin,was young andcould roll with the tide and go south.(4) Frumkin had letters on his desk inviting Ottenheimer to move south.Healso warned that he would close the doors before he would operate the plant underthe Union.(5) Frumkin also discussed production standards and incentive plans, includingthe necessity of changing from an hourly rate of pay to a piecework basis to meetcompetition.To allay unhappiness caused by this change,Frumkin asserted that hewas going to have an engineer recheck the rates.Plant Manager Logan Hyde, whom I find to be a supervisor under Section 2(11)of the Act,spoke for a short time after Frumkin had finished.He informed theemployees that if they had any kind of "trouble"whatsoever or any complaint aboutpiece rates,they should discuss such problems directly with him, "instead of somefellow on the street."Continuing,Hyde appealed to the employees to spare him thenecessity of selling his home.Explaining this, Hyde stated that if the Union camein,Ottenheimer's factory would move out of Dawson Springs and he would go withit to a new location; thus he would be obliged to sell his home.About 2 days later Hyde approached employee Meneta Lee at her machine andsaid, "If you are on my side, talk to your sister,JudithMiller, and Norma Calvert,and see if you can't get them to change over and be on my side."During the con-versation,Hyde asserted that "we didn't need this union in here,"and that employeescould not personally present their problems to him if the Union "got in." Finally,Hyde told her that Ottenheimer would move out and Hyde would have to sell hishome and move away if the Union "came in."A few days following the meeting of May 2, Floorlady Connie Carner approachedemployee Phyllis Franklin at the latter's machine.Carner then presented a "paper 4not to have the Union"to Franklin and asked her to sign it, but the latter refused.A day or so after that,Logan Hyde encountered Franklin in the plant.Hyde askedFranklin if she "liked to work there" and,upon receiving an affirmative answer,stated that if she liked to work there she should sign "that paper.not to have aunion."A day or so later Carver again presented the same paper to Franklin andasked her to sign it.Fearing that she might lose her job if she resisted,Franklin thistime subscribed her name to it.At that time between three and five names alreadyappeared on it.Carner testified she induced five or six employees ultimately tosign it.Employee Dorothy Hunt had heard of a "petition"or paper being circulated atthe plant for signatures of employees who did not want the Union.Upon askingFloorlady Sue Hopper whether such a document existed, Hunt was told that all thefloorladies had such a paper.5Hopper's "petition"was written by employee JoyceNichols at Hopper's request.During their conversation Hopper also said that ifenough girls signed "we wouldn't get a vote."Hopper obtained five or six signaturesto her petition, which in substance provided that: "We the employees of OttenheimersAlthough I have numbered the remarks of Frumkin, I do not thereby mean to implythat they were uttered in that, or any other, order4According to Carner,this paper,which she prepared,in essence read, "117E,THEOTTENHEIMER employees,do not want the AMALGAMATED CLOTHING WORKERSas our representative."5 Floorlady Hazel Cox also prepared a similar"petition"and obtained six or eight sig-natures theretoIn substance it stated:"We the undersigned,do not wish to be repre-sented by the Amalgamated Clothing Workers of America." One of those whom Cox failedto succeed in signing is employee Ella Brothers.I find that the three floorladies,several days after May 3, met together and decided toprepare and circulate these papers or "petitions 11 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Company do not want the Amalgamated Clothing Workers Union or any otherbargainingagent to represent us."By letter dated May 2, 1962, ThomasR. Marsella, regionaldirector of the Union,wrote to Frumkin at Ottenheimer that the Union represented a majority of theproduction workers at the Dawson Springs plant, offered to prove its majority by acard check or any other means suggested, and requesteda meetingfor the purpose ofnegotiatinga collective-bargaining contract during the week of May 7. It wasreceived on May 3. In a letter dated May 5 to Marsella, Ottenheimer, claiming thatthe Respondent had doubts as to the appropriateness of the unit and advancing a"good-faith doubt"as tomajority, refused recognition, but offered to "co-operate" inan NLRB election to resolve these two issues.In soliciting membership in the Union, those engaged in such conduct told someemployees 6 to induce them to sign union cards, that if they then designated the Unionthey would be excused from paying an initiation fee, but that if they waited until afterthe Union "got in" they would then be required to pay such a fee upon joining theUnion.One employee, Ernestine Rambo, testified that she was motivatedin signingby a statement made to her by former employee Sneed, who was one of the Union'ssolicitors, that Sneed would get her job back 7 if Rambo signed the card.On May 4, the Union filed a representation petition requesting an election to bedesignated as the collective-bargaining agent of the Respondents employees.CaseNo. 9-RC-4970. It describes the unit sought as including "all production andshipping room employees at the Employers plant in Dawson Springs, Kentucky[excluding] office clerical employees, mechanics and all guards, professional em-ployees, and supervisors as defined in the Act." It was dismissed on October 25.On or about May 4, one Ed Beshear passed out literature to the Company's em-ployees on the sidewalk as they left the plant, announcing a meeting to be held inthe evening of May 7 at the Dawson Springs High School. Beshear is a localbusinessman.The announcement was signed by R. A. Belt, "temporary chairman."He is a director of Dawson Springs Factories, Inc.This last corporation is theRespondent's landlord.Belt is alsosuperintendent of schools at DawsonSprings.Most of Ottenheimer's employees and a few local businessmen attendedFloorladiesCarner, Cox, and Hopper, and assistant mechanic Gordon Brachter also were present.Frumkin and Hyde were absent.Belt and Fletcher Holman, cashier of a local bank, conducted the meeting. In hisspeech, Belt observed, among other things, that (1) President Frumkin and PlantManager Hyde had met with him in his office that day and discussed the Union, and(2) that Frumkin told Belt that Hyde would stay, that Frumkin would not get ridof Hyde, that Frumkin wasnot goingto operate a union shop, and that Frumkinwould close or lock the doors and quit or move before he would operate under aunion inthe shop.Beshear also spoke at the meeting of May 7.Among other things, he remarkedthat in previously trying to induce a factory to locate in Dawson Springs "this Union"kept him from accomplishing such purpose.On May 8 about8 p.m. a unionmeeting was held at the home of former employeeNorma Sneed. About 15 employees came. Their cars were parked in the drivewayand road.Employee Ausenbaugh, who was present, testified that she saw FloorladyConnie Carver pass the home fourtimes ina car driven by Carner's husband at a"rather slow" speed, and on one occasion mentioned this to others present.Ausen-baugh also testified that, due to the fact that Dawson Springs is "rather small, every-body would know everybody's car there."At the time, according to Ausenbaugh,the weather was inclement, as it was raining heavily and lightning flashed often.Another employee present, Dorothy Hunt, looked out when Ausenbaugh called herattentionto the car.Hunt did not recognize any occupant in it, although she testifiedthat the car "looked like" Carner's. I am of the opinion that due to darkness, inevit-able from thelateness ofthe hour and accentuated by the overcast, it would be un-usually difficult to discern the physical features of persons in a moving vehicle.Ac-cordingly, I do not find that Carver was in the car which Ausenbaugh and Huntdescribed.Hunt's inability to identify anyone in the car to some extent warrants thisconclusion.9 Thelma Peroddy, Lucretia McNeely, Jo Ann Janes, Dorothy Dunbar, Louise Nelson,and Mrs Ralph BarnettMrs. Barnett also testified that she unsuccessfully tried to haveher card returned to her at some undisclosed time later on. Some of these employees didnot sign cards7 Sneed had been discharged by the Respondent for failing to fulfill production standards. OTTENHEIMERAND COMPANY, INC.43B. Concluding findings as to interference, restraint, and coercion1.The status of the floorladiesThe Respondent's floorladies, i.e., Connie Carver, Hazel Cox, and Sue Hopper, aresupervisors within the meaning of Section 2(11) of the Act.This finding is basedupon the following undisputed facts adduced at the hearing:(a)Each is in charge of a line-there are 3 lines in the plant-at which about 14production employees are constantly employed, and each is responsible for her line'sproduction.At times more than 14 employees may be working on a line.(b)Other than Plant Manager Hyde, to whom they report, no other personsoversee the work of the employees.The Respondent employs about 60 to 65 em-ployees, so that, if the floorladies are not supervisors, it would follow that the plantmanager is the only supervisor.A proportion of 1 supervisor to 60 or 65 productionemployees would mean not only an abnormally high percentage of employees undersingle supervision(Pearl Packing Company,116 NLRB 1489, 1491;Magnode Prod-ucts, Inc.,124 NLRB 596), but would leave the plant manager as the only supervisor.(c)Each assigns employees to jobs on her line.(d)Each instructs employees on her line, correcting work improperly performed,and transfers employees from one product to another and from one machine toanother on her line.(e)Each carries work to and away from the machines in her line so as to keepthe line abreast of production.(f)On occasion, each may transfer an employee from her line to another floor-lady's line.(g) In the absence of the plant manager, each may excuse employees from workin an emergency before closing time.(h) Each receives more per hour ($1.35) than the employees on her line.While each case must be decided on its facts, I am of the opinion that on therecord before me, cases likeBirmingham Fabricating Company,140 NLRB 640,andLittle Rock Hardboard Company,140 NLRB 264, are persuasive precedentsthat the floorladies possess authority responsibly to direct the work of the employeesunder them.Hence I find they are supervisors.Cf.N.L.R.B. v. Hamilton PlasticMolding Co.,312 F. 2d 723 (C.A. 6).Accordingly, I find that the Respondent is responsible for such conduct of thefloorladies hereinafter found to constitute illegal interference, restraint, and coercion.2. Interference, restraint, and coerciona.The May 2 speechI find that the speech of President Frumkin made on May 2, in effect, amountedto a threat that Ottenheimer would move the plant from Dawson Springs to a locationfarther south if it became organized, and that this threat constitutes interference,restraint, and coercion under Section 8 (a)( I) of the Act.Although this findingin large part stems from my assessment of the credibility of several witnesses, itseems desirable to point out that, to some extent, some of Plant Manager Hyde'stestimony confirms this conclusion.Thus Hyde, who attended the May 2 assemblyof employees, testified that Frumkin there said that he had offers from Mississippior some other Southern State, and that he, Frumkin, could look to such offers if astrike caused a "long shortage in working" or if "the Company couldn't financiallystand" a strike.Some confirmation also flows from Hyde's remarks at this meetingthat if the Union came in Ottenheimer would move and he would be required tosellhis home.b.PlantManager Hyde's conductI find Hyde's asking of employee Lee whether she was on his side to be coerciveinterrogation and thereforeillegal.His request that Lee induce others to withdrawfrom the Union, his request to employee Ethel Beshear to get out of the Union ornot to join it, and his talk to Phyllis Franklin concerning the "petition" contraveneSection 8 (a) (1) of the Act because such conduct amounts to interference, restraint,and coercion.c.The meeting of May 7 at the high schoolIt is not alleged that the remarks of Belt and Beshear uttered at this meeting areattributable to the Respondent, even though Belt purported to repeat certain anti-union sentiments conveyed to him by Frumkin.HenceMarshfield Steel Company,et al.,140 NLRB 985, is not applicable. In this respect the gist of the complaint is 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDonly that the Respondent failed to disavow the statements made to employees byBelt and Beshear.In order to sustain such portion of the complaint, the General Counsel must showthat the Respondent knew of the remarks ascribed to it, and was under an obligationto disavow them.Neither President Frumkin nor Plant Manager Hyde attendedthatmeeting.Hence they had no direct information of what transpired.Nor isthere evidence that they otherwise became aware of what took place at the meeting.While it is true that Supervisors Carner, Cox, and Hopper were present, the recordisbarren of evidence that they communicated with Frumkin or Hyde about it.Whether the knowledge of Carver, Cox, and Hopper as supervisors may be imputedto Respondent need not be decided, for I find that the Respondent did not instigate,initiate, suggest, or prompt this meeting of May 7.8Hence I find that the Respondentwas under no duty to disavow the activities and statements there taking placeThesefacts renderMarshfield Steel,140 NLRB 985, inapposite.Nor does the fact thatthe meeting was called by the Respondent's landlord, or that the Respondent owneda minor interest in said landlord's capital stock, compel a different result. I amof the opinion thatCharles C. Bassine, et al., d/b/a Mylan Manufacturing Company,et al.,70 NLRB 574, 576, points the way upon this branch of the case and that itwarrants the ultimate finding that no duty rested on the Respondent to disavow.d.Alleged surveillanceAs noted above, I have found that the person riding in a car on the evening ofMay 8 has not been established to be Supervisor Connie Carver.As set forth below,I have found that Gordon Bratcher is not a supervisor.Accordingly, I find thatparagraph 5(d) of the complaint relating to surveillance must fail for want ofproof.In view of this finding, the motion to strike Bratcher's name from saidparagraph 5(d) has become moot.e.The petition to repudiate the UnionAs found above, Carver, Cox, and Hopper are supervisors. It is not denied thatthey invited employees to sign petitions intended to repudiate the Union. Such con-duct, I find, constitutes interference, restraint, and coercion within the purview ofSection 8 (a) (1).C. Concluding findings as to the refusal to bargain1.The Union's majorityGeneral Counsel's Exhibit No. 7 contains a list of 66 names of employees on thepayroll of May 2, 1963, the last payroll date preceding receipt of the Union's demandfor recognition.The parties are in agreement that all but five are to be included inany total in ascertaining the Union's majority.Three of these five are floorladieswhom I have already found to be supervisors under Section 2(11) of the Act, viz,Carver, Cox, and Hopper.Accordingly, these three shall be deleted from the list.The other two are Morris and Bratcher.Aminell Morris was on sick leave on May 3. The question is whether she properlycan be counted as an employee as of that date. This in turn depends upon whethera reasonable expectancy existed that she would be recalled and, if recalled, would bephysically able to return to work. She underwent an operation "a little over a yearago," but received no benefits from Ottenheimer while on sick leave.As of the timeof the hearing herein, January 8 to 10, 1963, Morris had not recuperated and, beingstill totally disabled, has not been able to resume her employment.OriginallyMissMorris was granted 3 months' sick leave.Her "last pay roll was 1-6-62," and shehas not worked since then.When she again reported disabled, after 3 months, de-scribing her condition,Hyde promised to "keep paying"9her Blue Cross insurance8While it isnot deniedthat Frumkin and Hyde called on Belt on or about May 2, it-does not follow that the former two solely by reason thereof actually or Impliedly sanc-tioned the meeting of May 7 or that they vested or clothed Belt with authority to call sucha meeting.Nor do I find the other evidence in the record sufficient to draw such inferences.Accordingly, it is not necessaryto discussthe evidence relating to what occurredin Belt'soffice on May 2 or the contents of a telephone call on May 2 from Beshear to Johnstone,counsel for the Respondent.6Morris actually paid for theinsurance,but sent money for the premiums to Hyde, whoIn turn transmittedthis money to the insurance carrier. OTTENHEIMERAND COMPANY, INC.45and that he would reinstate her when she came back,but he "would not promise.her machine back." It is now reasonably certain that she "will never be back." As aa result she has dropped her Blue Cross insurance with the Company.On these factsI find that Morris had no reasonable expectancy of returning to work on May 3.Accordingly,she is excluded from the unit because she was not employed therein.Gordon Bratcher,whose status the parties dispute, is listed as an apprenticemechanic.WithPlantManager Hyde, the two constitute the entire maintenancedepartment.Bratcher also performs other jobs to which Hyde assigns him. ButBratcher has no power to give or recommend raises, to hire or fire,or to "control"employees.Although he fixes machines,he also packs bundles, helps out in theshipping room, and "practically anything that comes up around he does."His wagesare $1.75 an hour, and thus considerably more than the $1.35 received by the threefloorladies.On these facts I find that Bratcher is not a supervisor and that, there-fore, he is to be included in the unit.Consequently,I find that on May 3, when the Respondent received the Union'sdemand for recognition,62 employees were working in the unit.I further find thaton that date the Respondent had signed up 39 employees,which is patently a majority.All of the cards of said 39 were not put in evidence,although many were received.It follows that the Respondent was obliged to recognize the Union on May 3 andthat its admitted refusal to recognize and bargain with it thereafter violates Sec-tion 8(a) (5), unless any one of three asserted defenses is tenable.N.L R.B. v.Irving Taitel, Ruth Taitel and Jerome Taitel, d/b/a I. Taitel and Son,261 F. 2d 1(C.A. 7). Ishall proceed to discuss them.2.Respondent's alleged justifications for its refusal to bargaina.The good-faith doubt of a majorityIn its letter of May 5 the Respondent insisted,among other things, upon "a goodfaith doubt as to whether or not a majority of the employees of this company desireto have [the] union as their bargaining agent."However, when Plant ManagerHyde on cross-examination was askedwhy theRespondent withheld recognition,Hyde replied,"I feel they don't know what unit they want,"and added,when pressedfor other reasons, that some employees were induced to join by a promise to dispensewith initiation fees.Neither ground establishes a good-faith doubt as to majoritywithin the contemplation of that rule as promulgated inEmma Gilbert, et al., d/b/aA. L. GilbertCompany,110 NLRB 2067,2069-2071.Manifestly an inability orunwillingness to accept a proposed unit fails to establish a good-faith doubt as tomajority.And the fact that a few employees were forgiven initiation fees not onlyfalls short of showing that this proposition was made to a majority,but also thecredible evidence is insufficient to show that such knowledge came to Hyde's knowl-edge by May 3.Nor does the other credible evidence in the record tend to establish a good-faithdoubt of majority.10Without reciting anew such evidence,it is sufficient to observethat it discloses unfair labor practices resorted to by the Respondent to wean em-ployees away from union membership or activity,as well as supervisor-sponsoredpetitions calculated to avoid collective bargaining.Traders Oil Company ofHouston,119 NLRB 746,749-750.Hence I find thatJoy Silk Mills, Inc,85 NLRB 1263,enfd. as modified185 F. 2d 732, 741 (C A.D.C.), is controlling,andBeaver Machine& Tool Co.,Inc.,97 NLRB 33, 35, is distinguishable.See alsoSquirrel Brand Co.,Inc.,96 NLRB 179. Similarly,Summit Mining Corporation v. N.L.R.B.,260 F. 2d894, 900 (C.A. 3), is not relevant.Accordingly,on consideration of the entire record, I find that the Respondent wasnot justified in good faith to doubt the Union's majority on May 3.Howard W.Davis, d/b/a The Walmac Company(Radio StationKMAC & FM Station KISS),106 NLRB 1355, andCaldwell Packaging Company,125 NLRB 495, upon whichthe Respondent relies, do not compel a contrary result.1oAlthough there is evidence in the record that Plant Manager Hyde was "dying" to seethe "petition" circulated by Floorlady Hopper, and other evidence that he at least invitedone employee (Franklin) to sign a "petition," the Respondent is not aided therebyAssum-ing that Hyde's knowledge of such alleged employee disaffection warranted a finding of agood-faith doubt of the Union's majority, it is sufficient to note that, as herein found, thesepetitions were neither conceived nor prepared until several days after May 3.Hence the"petitions" could not have served to create a doubt on May 3 as to the majority status ofthe Union 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDb.Whether the Union's majority is tainted by thewaiverof an initiation feeApart from the fact that the Respondent's evidence falls short of showing that asubstantial number of those signing union cards were excused from paying initiationfees, I find that even if such evidence had been produced it would not have con-taminated the Union's majority.While I recognize that "employees' freedom ofchoice" must remain unimpaired(Teletype Corporation,122 NLRB at 1595), andthat coercion or fraud soliciting membership may not reflect the employees' true de-sires and will vitiate a union's majority(Stor-allCorporation,94 NLRB 1148),I am of the opinion, and find, that a promise to forgo initiation fees during anorganizing campaign does not amount to coercion or fraud when such waiver is un-conditional and is not dependent upon the outcome of an election.Lobue Bros.,109 NLRB 1182, as construed inGilmore Industries, Inc.,140 NLRB 100, does notcontradict this conclusion.Teletype Corporation,122 NLRB 1594, is distinguish-able.Nothing said inN.L.R.B v. Gorbea, Perez & Morell, S. en C.,300 F. 2d 886(C.A. 1), detracts from this result. In my opinion, the situation is controlled byThe Root Dry Goods Company, d/b/a The Root Store,88 NLRB 289;GeneralElectricCompany,120NLRB 1035;The Gruen Watch Company, The GruenNationalWatch Case Company,108 NLRB 610; and cognate cases.EnglewoodLumber Company,130 NLRB 304, cited by the Respondent, involved misstatementsin obtaining signatures to cards.Nor does the contemporaneous filing of a representation petition, and its with-drawal or dismissal, excuse the Respondent from its obligation to recognize andbargain with the Union.General Medical Supply Corp.,140 NLRB712; N.L.R.B. v.Whitelite Products Division of White Rolling & Stamping Corporation,298 F. 2d12, 14 (C.A. 1). SeeRea Construction Company,137 NLRB 1769. In my opinionN.L.R.B. v. Dan River Mills, Incorporated, Alabama Division,274 F. 2d 381(C.A. 5), is distinguishable, for in that case, unlike here, the employer did not engagein conduct calculated to destroy the Union's majority.c.Whether the unit requested is inappropriateOrdinarily only a unit composed of production and maintenance employees isappropriate in the garment industry.Mark J. Gerry, Inc. d/b/a Dove Manufactur-ing Company,128 NLRB 778. And a request for an inappropriate unit need notbe heeded.Citation of authority would be supererogatory.However, a claim forrecognition in a slightly different unit which fundamentally coincides with an appro-priate unit does not thereby destroy the lawfulness of the demand.Where "thevariance between the unit sought and the unit later found appropriate" is not sub-stantial, the demand cannot be ignored; and a refusal to comply with it demonstrateswant of good faith.Brewery and Beverage Drivers and Workers, Local No. 67,International Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, AFL-CIO (Washington Coca-Cola Bottling Works) v. N.L.R.B., 257F. 2d194, 196 (C.A.D.C.).Hence, the question here is whether the Union's descriptionon May 3 of a unit of production workers had so materially departed from theessence of an appropriate unit that it cannot be salvaged in this proceeding.DanielCrean and Joseph Messore d /b/a The Grand Food Market,139 NLRB 73.Manifestly all the employees employed in the Company's production and mainte-nance operations are actually production workers with one exception, viz, GordonBratcher, the part-time mechanic. It would seem, then, that the Union has mis-designated the unit in a minuscule respect.This variance can hardly serve as a de-fense; manifestly no more is involved than a minor aberration which does not affectthe essential composition of the unit.Substantial justice requires that this can becorrected by redefining the unit to include the one employee who acts as a part-timemechanic.Washington Coca-Cola Bottling Works, Inc,122 NLRB7;Mrs. HomerE. Ash, and Bill H. B. Williams, A Copartnership doing business as Ash Market andGasoline,130 NLRB 641.Accordingly, I find that on May 3, the Union made a request for a unit which wasnot inappropriate and that the Respondent was not justified to question it. I alsofind that the Union enjoyed a majority in both the unit it requested as well as theappropriate unit. I further find that the appropriate unit on May 3 was "all produc-tion and maintenance employees at the Respondent's plant in Dawson Springs,Kentucky," excluding office clerical employees, guards, professional employees, andsupervisors as defined in the Act."n Since the part-time mechanic also performs the shipping department work, there is nonecessity specifically to classify such work as part of the unit. OTTENHEIMER AND COMPANY, INC.47IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThose activities of the Respondent which have been found to be unlawful, as setforth in section III, above, occurring in connection with its operations set forth insection I, above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of the Act. Since the recorddemonstrates that the Respondent has interfered with the right of its employees toenjoy their rights as guaranteed by Section 7 of the Act, it will be recommended thatan order issue which will assure noninterference with those rights by like or relatedconduct.Upon the basis of the foregoing findings of fact and the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.The Unionis,and atall times material herein has been, a labor organizationwithin the meaning of Section 2(5) of the Act.2.The Respondent is engaged in and at all times material herein was engaged incommerce within the meaning of Section 2(6) and (7) of the Act.3.All production and maintenance employees at the Respondent's plant at Daw-son Springs, Kentucky, excluding office clerical employees, guards, professional em-ployees, and supervisors as defined in the Act, constitute a unit appropriate forpurposes of collective bargaining within the meaning of Sections 9(b) and 8(a) (5) ofthe Act.4On May 3, 1962, and at all material times thereafter, the Union representeda majority, and was the exclusive representative, of all the employees in the afore-said appropriate unit for purposes of collective bargaining within the meaning ofSections 8(a) (5) and 9 of the Act, and the Respondent was on that date, andsince, obliged to recognize and bargain with the Union as such.5.By threatening to move its plant to another State if the Union got in; bycoercively interrogating employees; by orally, and by petitions, attempitng to induceemployees to withdraw from or to refuse to join the Union; and by asking employeesto induce other employees to withdraw from the Union, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a) (1)and (5) of the Act.6.By refusing to recognize or bargain with the Union in an appropriate unit onand since May 3, 1962, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a) (1) and (5) of the Act.7.The above-described unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) of the Act.8.The Respondent has not committed any other unfair labor practices alleged inthe complaint.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in this case, it is recommended that the Respondent, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to recognize or bargain collectively with the Union as the ex-clusive representative of all the employees in the above-mentioned appropriate unit.(b) Interrogating employees concerning their union membership, activities, ordesires in a manner constituting interference, restraint, or coercion in violation ofSection 8 (a) (1) of the Act.(c) Inducing or attempting to induce employees, by oral solicitation or writtenpetitions, to withdraw from or refuse to join the Union or any other labor organiza-tion, and requesting employees to solicit other employees to withdraw from theUnion.(d)Threatening employees that it will move South if the Union becomes theircollective-bargaining representative.(e) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of the right to self-organization, to form labor organiza- 48DECISIONSOF NATIONALLABOR RELATIONS BOARDtions, to join or assist the Union or any other labororganization,to bargain col-lectively through representatives of their own choosing, and to engage in other con-certed activities for the purposes of collective bargaining or other mutual aid orprotection, or to refrain from any and all of such activities.2.Take the following affirmativeactiondesigned to effectuate the policies ofthe Act:(a)Upon request, bargain collectively with the Union as the exclusive repre-sentative of all employees in the aforesaid appropriate unit and, ifan understandingis reached, embody such understanding in a signed agreement.(b) Post at its plant at Dawson Springs, Kentucky, copies of the attached noticemarked "Appendix." 12Copies of said notice, to be furnished by the Regional Di-rector for the Ninth Region, shall, upon beingsignedby the Respondent's repre-sentative, be posted by the Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in conspicuous places, includingall places where notices to its employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director for the Ninth Region, in writing, within 20 daysfrom the date of receipt of this Intermediate Report and Recommended Order, whatsteps the Respondent has taken to comply herewith.13It is further recommended that the complaint be dismissed in all other respects.It is finally recommended that unless the Respondent shall, within the prescribedperiod, notify the said Regional Director that it will comply, the Boardissue anOrder requiring the Respondent to take the action aforesaid.12If this Recommended Order is adopted by the Board, the words "A Decision andOrder" shall be substituted for the words "The Recommended Order of a Trial Examiner"in the notice. If the Board's Order is enforced by a decree of a United States Court ofAppeals, the words "A Decree of the United States Court of Appeals, Enforcing anOrder" shall be substituted for the words "A Decision and Order "17 If this Recommended Order is adopted by the Board, this provision shall be modifiedto read, "Notify the Regional Director for the Ninth Region, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL, upon request, bargain collectively with Amalgamated ClothingWorkers of America, AFL-CIO, as the representative of all the employees inthe bargaining unit described below with respect to rates of pay, wages, hoursof employment, and other conditions of employment, and if an understandingis reached, embody such an understanding in a signed agreement.The bargain-ing unit is:All our production and maintenance employees in our plant at DawsonSprings, Kentucky, excluding office clerical employees, guards, professionalemployees, and supervisors as defined in the Act.WE WILL NOT refuse to bargain collectively with Amalgamated ClothingWorkers of America, AFL-CIO, as the exclusive representative of the em-ployees in the bargaining unit described above.WE WILL NOT interrogate our employees concerning their union membership,activities, or desires in a manner constituting interference, restraint, or coercionin violation of Section 8(a) (1) of the Act.WE WILL NOT threaten our employees that if Amalgamated Clothing Workersof America, AFL-CIO, becomes their collective-bargaining representative, wewill move our plant to some other State in the South.WE WILL NOT ask employees to influence other employees to drop out ofAmalgamated Clothing Workers of America, AFL-CIO.WE WILL NOT circulate petitions in our plant against the above-named labororganization.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of their rights guaranteed under Section 7 of theAct. LOS ANGELES BLDG. & CONSTRUCTION TRADES COUNCIL49All ouremployees are free to become or remain, or to refrain from becoming orremaining,members in good standing of said Amalgamated Clothing Workers ofAmerica,AFL-CIO,or any other labor organization.OTTENHEIMER AND COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date, and mustnot be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, TransitBuilding, Fourth and Vine Streets, Cincinnati,Ohio, Telephone No. Dunbar 1-1420,if they have any question concerning this notice or compliance with its provisions.Los Angeles Building & Construction Trades Council; andPlumbers & Pipefitters Local No. 398[Stockton PlumbingCo.; and N. Evasaviac and K. J. Swisher]andJones and Jones,Inc.,and Interstate Employers,Inc.CaseNo. 21-CC-602.August 20, 1963DECISION AND ORDEROn a charge duly filed on March 6, 1963, by Jones and Jones, Inc.,and Interstate Employers, Inc., the General Counsel of the NationalLabor Relations Board issued a complaint dated April 23, 1963, againstLos Angeles Building & Construction Trades Council, and Plumbers &Pipefitters Local No. 398, alleging that the Respondents had engagedin and were engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (b) (4) (i) and (ii) (A) and (B) of theNational Labor Relations Act, as amended by the Labor-ManagementReporting and Disclosure Act of 1959. Copies of the complaint andnotice of hearing were duly served upon the Respondents and theCharging Parties.The Respondents filed an answer to the complaintdenying the commission of the alleged unfair labor practices.On May 15, 1963, the parties jointly filed a motion to transfer pro-ceedings to the Board with a stipulation of facts entered into by theparties on May 8, 1963, attached thereto.The parties agreed that theformal papers, including the exhibits attached thereto, constitute theentire record in the case.The parties waived oral argument in thematter, a hearing before a Trial Examiner, the making of findings offact and conclusions of law by a Trial Examiner, and the issuance ofan Intermediate Report and Recommended Order, and submitted thecase for findings of fact, conclusions of law, and order directly by theBoard.By order dated May 16, 1963, the Board granted the joint motionof the parties and made it part of the record herein. Pursuant to suchmotion, the Board transferred the proceedings to, and continued itbefore, the Board.The Board fixed a time for the filing of briefs, and144 NLRB No. 3.